Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52892 UVENTUS TECHNOLOGIES CORP. (Name of small business issuer as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 135-998 Aram Building 2 nd Floor, 931-21 Daechi 4 Dong , Gangnam-Gu, Seoul, Korea (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (82) 10-5717-0812 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: $0.001 par value common stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
